Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a communication with Isabella Pang on 5/11/2021.
	The application has been amended as follows:
Claim 1 (Currently Amended):  A client system comprising:
a processor; and
a memory storing instructions that, when executed by the processor, cause the processor to:
receive a first request to form one or more connections between a first user of a group of users and a first subgroup of  users of the group of users;
receive a second request to form one or more connections between a second user of the group of users and a second subgroup of users of the group of users;
establish the one or more connections within the client system between the first user of the group of users and the first  subgroup of users;
establish the one or more connections within the client system between the second user of the group of users and the second subgroup of users of the group of users;
set up a first group of users as participants of a first synchronized presentation session, the first synchronized presentation session being a first shared session to view an on-demand stream enabled broadcast among the first group of users, the first group of users not participating in 
set up a second group of users as participants of a second synchronized presentation session, the second synchronized presentation session being a second shared session to view the on-demand stream enabled broadcast among the second group of users, the second group of users not participating in creation of the on-demand stream enabled broadcast but participating in sharing viewing of the on-demand stream enabled broadcast, the participants being determined based on the established one or more connections between the second user of the group of users and the second subgroup of the group of users, the second user of the group of users having initiated the synchronized presentation session, the one or more connections between the second user of the group of users and each of the second subgroup of the group of users being established prior to the initiation of the synchronized presentation by the second user of the group of users, wherein one of the second group of users has control of the synchronized presentation session to stop, fast forward, or reverse the synchronized presentation session, while others users of the second group of users have limited or no control of the synchronized presentation session;

present the first media content to a display device of at least one of the second group of users upon start of the second synchronized presentation session;
transmit a first signal to external systems associated with one or more of the participants of the first synchronized presentation session upon the start of the first synchronized presentation session, such that the external systems associated with the one or more of the participants of the first synchronized presentation session present second media content synchronized with the first media content;
transmit a second signal to the external systems associated with one or more of the participants of the second synchronized presentation session upon the start of the second synchronized presentation session, such that the external systems associated with the one or more of the participants of the second synchronized presentation session present second media content synchronized with the first media content, the second -3-Application Serial No. 15/832,607Docket No. SBM2-0006.US01 media content including a first plurality of instant messages among participants of the first synchronized presentation and a second plurality of instant messages among participants of the second synchronized presentation;
provide the first plurality of instant messages to be displayed on the display device of at least one of the first group of users during the first synchronized presentation session; and
provide the second plurality of instant messages to be displayed on the display device of at least one of the second group of users during the second synchronized presentation session.
Claim 11 (Currently Amended):  A method comprising:

receiving a second request to form one or more connections between a second user of the group of users and a second subgroup of the group of users;
establishing the one or more connections within a client system between the first user of the group of users and the first subgroup of  users of the group of users;
establishing the one or more connections within the client system between the second user of the group of users and the second subgroup of users of the group of users;
setting up a first group of users as participants of a first synchronized presentation session, the first synchronized presentation session being a first shared session to view an on- demand stream enabled broadcast among the first group of users, the first group of users not participating in creation of the on-demand stream enabled broadcast but participating in sharing viewing of the on-demand stream enabled broadcast, the participants being determined based on the established one or more connections between the first user of the group of users and the first subgroup of  users of the group of users, the one or more connections between the first user of the group of users and each of the one or more of the first subgroup of users being established prior to the initiation of the synchronized presentation session by the first user of the group of users, wherein one of the first group of users has control of the synchronized presentation session to stop, fast forward, or reverse the synchronized presentation session, while others of the first group of users have limited or no control of the synchronized presentation session;
setting up a second group of users as participants of a second synchronized presentation session, the second synchronized presentation session being a second shared session to view the on-demand stream enabled broadcast among the second group of users, the second group of users 
presenting first media content to a display device of at least one of the first group of users, the display device being connected to the client system upon start of the first synchronized presentation session;
presenting the first media content to a display device of at least one of the second group of users, the display device being connected to the client system upon start of the second synchronized presentation session;
transmitting a first signal to external systems that are associated with one or more of the participants of the first synchronized presentation session and connected to the client system through a network, upon start of the first synchronized presentation session, such that the external systems associated with the one or more of the participants present second media content synchronized with the first media content;
transmitting a second signal to external systems that are associated with one or more of the participants of the second synchronized presentation session and connected to the client system through a network, upon start of the second synchronized presentation session, such that the 
providing a graphical user interface (GUI) for the first plurality of instant messages among participants of the first synchronized presentation session during the first synchronized presentation session; and
providing the GUI for the second plurality of instant messages among the participants of the second synchronized presentation session during the second synchronized presentation session.
Allowable Subject Matter
Claims 1-6, 8-16, and 18-22 are allowable because the independent claims, claim 1 and 11, as a whole, overcome the prior art of record.  The prior art of record teach various aspects of the claimed invention.  For instance, Viles et al. (US 2014/0282650) teaches a method for augmenting audience feedback in order to present the feedback to the audience in a synchronized manner, Sloo et al. (US 2009/0222520) teaches a method for enabling a user to select to synchronize playback with one or more of the user’s contacts, Relyea et al. (US 2012/0291060) teaches providing an interface to allow a single user of a user viewing group to control the synchronized playback of the media content, and Barclay et al. (US 2011/0269458) teaches creating a user group based on the user’s social contacts associated with the user.  However, the prior art of record cannot be reasonably combined in order to teach each and every feature of the claimed invention.
Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER GEE/
Primary Examiner, Art Unit 2425